 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Richard J. Chase
 7
 8                              UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case Nos. 2:18-cr-00250-JCM-NJK
11                                                                 2:16-cr-171-GMN-CWH
                   Plaintiff,                                      2:10-cr-00568-GMN-PAL
12
            v.
13                                                        STIPULATION TO CONTINUE
     RICHARD JOSEPH CHASE,                                REVOCATION HEARING AND
14                                                           CONSOLIDATE CASES
                   Defendant.
15
16
17          It is stipulated and agreed to by and between Federal Public Defender Rene L.

18   Valladares and Assistant Federal Public Defender Sylvia Irvin, counsel for Richard Joseph
19   Chase, and United States Attorney Dayle Elieson and Assistant United States Attorney Daniel
20
     Cowhig, that the above-referenced cases should be consolidated for the setting of the Final
21
     Revocation Hearings at the same date and time as the Sentencing Hearing currently scheduled
22
23   before District Judge James C. Mahan on January 11, 2019, at 10:00 a.m.. See Case No. 2:18-

24   cr-00250-JCM-NJK, ECF No. 8.
25
26
 1          This stipulation is entered into for the following reasons:
 2          1.      Petitions for Warrant for Offender Under Supervision were filed on May 31,
 3
     2018, in Case No. 2:16-cr-171-GMN-CWH (ECF No. 30), and on June 22, 2018, in Case No.
 4
     2:10-cr-568-GMN-PAL (ECF No. 74).
 5
 6          2.      The Petition in Case No. 2:16-cr-171 (ECF No. 30) alleges three allegations

 7   against Mr. Chase, and the Petition in Case No. 2:10-cr-568 (ECF No. 74) alleges two
 8   allegations that are the same as the first two allegations in Case No. 2:16-cr-171. Final
 9
     Revocation Hearings on the Petitions currently are scheduled for October 9, 2018, at 10:30 a.m.
10
     before District Judge Gloria M. Navarro. See Case No. 2:16-cr-171 (ECF No. 49); Case No.
11
12   2:10-cr-568-GMN-PAL (ECF No. 92).

13          3.      On October 2, 2018, in Case No. 2:18-cr-00250-JCM-NJK, Mr. Chase waived
14   indictment and entered a plea of guilty pursuant to a plea agreement to one count of felon in
15
     possession of a firearm. See Case No 2:18-cr-00250 (ECF Nos. 4-8). District Judge Mahan
16
     conditionally accepted Mr. Chase’s guilty plea and scheduled the sentencing hearing for
17
18   January 11, 2019. ECF No. 8.

19          4.      At the end of the hearing, the parties advised that they would like to consolidate
20   the sentencing hearing and revocation hearings. Id. The consolidation of the three cases will
21
     allow the parties to serve both the interests of justice and judicial economy. Consolidation will
22
     also allow the Court to impose sentence in all three matters on the same date, avoiding
23
24   unanticipated or unintended complications in the later sentence computations by the United

25   States Bureau of Prisons.
26
                                                      2
 1          5.     The parties respectfully request that the three cases be consolidated and there be
 2   one hearing on January 11, 2019, at 10:00 a.m., before District Judge Mahan.
 3
 4          DATED this 4th day of October, 2018.
 5
 6    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
 7
 8    By /s/ Sylvia A. Irvin            .              By /s/ Daniel Cowhig             .
      SYLVIA A. IRVIN                                  DANIEL COWHIG
 9    Assistant Federal Public Defender                Assistant United States Attorney
      Attorney for Richard Joseph Chase
10
11
12
                                               ORDER
13
            Based upon the foregoing stipulation and good cause appearing,
14
            IT IS THEREFORE ORDERED, that in the interests of justice and judicial economy,
15
16   Case Nos. 2:18-cr-00250-JCM-NJK, 2:16-cr-171-GMN-CWH, and 2:10-cr-00568-GMN-PAL,

17   be consolidated and heard before the Honorable James C. Mahan, on January 11, 2019, at 10:00
18
     a.m.
19
                   October
            Dated this      11,day
                       ______    2018.
                                   of October, 2018.
20
21
22                                                   UNITED STATES DISTRICT JUDGE

23
24
25
26
                                                     3
